Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “44” has been used to designate “feed”, “groover”, and “feeder”.  
Reference character “80” has been used to designate “wire mesh”, “basket”, and “wire mesh unit”.
Reference character “86” has been used to designate both “brace” and “bracket”.
Reference character “82” has been used to designate both “front face” and “portion”.
Reference character “84” has been used to designate both “lower leg portion” and “leg”.
Reference character “10” has been used to designate both “pocket structure” and “pocket”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “92”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should refer to both the claimed apparatus and the claimed method.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EARTH WALL HAVING A POCKET STRUCTURE FOR RECEIVING VEGETATION AND METHOD OF FORMING AN EARTH WALL

The disclosure is objected to because of the following informalities:
Regarding paragraph 0009, the abbreviations “RSS” and “WW RSS” has both been used to designate Welded Wire Face Reinforced Soil Slopes.  Examiner suggests using a single abbreviation to refer to the Welded Wire Face Reinforced Soil Slopes for consistency.
The claims should not be relied upon to describe the invention (see lines 3 and 7 of paragraph 0019; line 2 of paragraph 0020; and lines 5 and 9 of paragraph 0059).
Appropriate correction is required.
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
In line 2 of claim 9, “a peat pot” should be changed to “the peat pot”.
In line 1 of claim 18, “A earth wall system” should be changed to “An earth wall system”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 18, and 25 of U.S. Patent No. 11,071,256. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 6 of the ‘256 patent recites all of the claim limitations as recited in claim 1 of the present application.
Claim 18 of the ‘256 patent recites all of the claim limitations as recited in claim 18 of the present application.
Claim 25 of the ‘256 patent recites all of the claim limitations as recited in claim 25 of the present application except explicitly reciting “pocket sidewalls”.  Claim 25 of the ‘256 patent recites “sidewall openings” and Examiner takes the position that a pocket structure having sidewall openings would obviously include sidewalls.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, 17 - 23, and 25 - 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear whether “the walls” as recited in line 1 refer to the bottom wall, the upper wall, the sidewalls, or combinations thereof.
Regarding claim 12, it is unclear whether “the walls” as recited in line 1 refer to the bottom wall, the upper wall, the sidewalls, or combinations thereof.
Regarding claim 18, the use of the term “its” as recited in lines 1 and 2 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
Regarding claim 18, the limitation “a pocket structure of claim that is located in the opening” as recited in line 5 renders the claim indefinite because it is unclear from which claim claim 18 depends.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).  For purposes of examination, since  the aforementioned limitation has been interpreted as “a pocket structure of claim 1 that is located in the opening”, as best understood.
Regarding claim 21, the use of the term “its” as recited in line 2 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 9, line 3:  “the underside”
Claim 17, line 2:  “the wire mesh”
Claim 19, line 3:  “the earth wall”
Claim 20, line 2:  “the pocket”.  The aforementioned limitation has been interpreted as “the pocket structure” as best understood by Examiner.
Claim 20, lines 9 - 10:  “the boss receiver”
Claim 20, line 11:  “the drip channel”
Claim 21, line 2:  “the same angle”
Claim 22, line 1:  “the rear”
Claim 25, line 4:  “the hook surface” and “the wire mesh unit”
Claim 25, line 5:  “the wire mesh”
Claim 25, line 8:  “the pocket structure”.  It is unclear as to which of the pocket structures the aforementioned limitation refers.
Claim 27, line 1:  “the step”
Claim 27, line 2:  “the drip channel” and “the pocket”.  It is unclear as to which of the pockets “the pocket” refers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4, 6 - 9, 11 - 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henneberg (EP 2399449) in view of Mesiara (US 8,479,444).
Regarding claim 1, Henneberg discloses a pocket structure for installing in an earth wall, the pocket structure comprising: pocket sidewalls (sidewalls 51 of planting basket 5) adapted for receiving a containerized vegetation through the front opening of the front face; and a liquid receiver (irrigation track 6) adapted for receiving liquid from an irrigation system (drip hose 80, moistening track 81, drip edge 82)  (Figs. 1, 3(a), 3(b), and 6; paragraphs 0008 - 0011, 0014, 0019, 0020, 0025, and 0026; see the attached translation of the description). Henneberg fails to disclose a hook surface adapted for attaching the pocket sidewalls to a reinforced soil structure wire. Mesiara teaches a hook surface (wings 8, locking projections 10) (Figs. 1, 3, and 9; col. 1, line 53 - col. 2, line 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the hook surface as taught by Mesiara for the attachment comprising screw receptacles 55 and associated screws as disclosed by Henneberg (paragraph 0021) to allow the pocket structures to be quickly removed and replaced for maintenance. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007). 
Regarding claim 2, Henneberg further discloses the pocket sidewalls (51) includes a bottom wall and an opposing upper wall, and wherein the pocket structure is configured such that upon installation, at least a portion of at least one of the bottom wall and the upper wall has a rearward slope such that when a tapered peat pot is installed in the pocket, gravity holds the peat pot in the pocket structure (Figs. 1, 3(a), and 3(b)).
Regarding claim 3, Henneberg fails to disclose the hook surface is formed on a hook that extends from the upper wall. Mesiara teaches a hook surface (8, 10) is formed on a hook that extends from the upper wall (Figs. 1, 3, and 9). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the hook surface as taught by Mesiara for the attachment comprising screw receptacles 55 and associated screws as disclosed by Henneberg (paragraph 0027) to allow the pocket structures to be quickly removed and replaced for maintenance. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).
Regarding claim 4, Henneberg further discloses the liquid receiver includes a drip channel (6) adapted for transmitting liquid from the irrigation system (80, 81, 82) rearwardly relative to the pocket structure (Figs. 1 and 6; paragraph 0031).
Regarding claim 6, Henneberg further discloses the pocket sidewalls (51) include left and right sidewalls coupled between the bottom wall and the upper wall, and a rear wall coupled to the left and right sidewalls, the bottom wall, and the upper wall are configured such that the pocket structure is a unitary structure, and wherein the upper wall and bottom wall mutually taper, and the left sidewall and upper sidewall mutually taper (Figs. 3(a) and 3(b); paragraph 0026).
Regarding claim 7, Henneberg further discloses the pocket sidewall unitary structure (5) is made of plastic (Figs. 3(a) and 3(b); paragraph 0012). Examiner takes the position that although Henneberg is silent regarding the method by which the plastic is formed, the method by which the plastic is formed (injection molding) lacks patentable weight in an apparatus claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 8, Henneberg further discloses the upper wall (the upper wall of basket 5) when installed slopes rearwardly to facilitate rearward water flow via the drip channel (6) (Figs. 3(a), 3(b), and 6).
Regarding claim 9, Henneberg further discloses the pocket structure (5) is sized to have an internal vertical height greater than a vertical height of the peat pot such that the peat pot is spaced apart from an underside of the upper wall so as not to interrupt water flow via a drip channel (Figs. 1, 3(a), 3(b), and 6).
Regarding claim 11, Henneberg discloses all of the claim limitations except the pocket structure is square in cross section. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Henneberg such that the pocket is square in cross section as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Regarding claim 12, Henneberg further discloses each one of the bottom wall, the upper wall, the left sidewall, the right sidewall having openings (52) adapted for roots to grow through (Figs. 3(a) and 3(b)).
Regarding claim 13, Henneberg further discloses forward-most edges of the upper and bottom walls form a planar front face (Figs. 1 and 2).
Regarding claim 14, Henneberg further discloses the front face is configured to contact a wire mesh (31) (Figs. 1, 2 and 3(a)).
Regarding claim 15, Henneberg further discloses the pocket structure (5) is adapted for installation behind a wire mesh (31) and is sized relative to the wire mesh such that the pocket structure is retained by the wire mesh (Figs. 1 and 2; paragraph 0019).
Regarding claim 17, Henneberg further discloses the front face includes tabs (contact surfaces 54) adapted to prevent the pocket structure (5) from passing through openings in the wire mesh (31) (Figs. 1, 2, 3(a), and 3(b)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henneberg in view of Mesiara as applied to claim 2 above, and further in view of Lyon (US 2011/0146150). Henneberg in view of Mesiara fails to disclose a retainer for holding fertilizer. Lyon teaches a retainer (bag) for holding fertilizer (paragraph 0034). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the retainer as taught by Lyon to hold the soil or planting mix within the pocket structure.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henneberg in view of Mesiara as applied to claim 13 above, and further in view of Chang (US 2010/0325953). Henneberg in view of Mesiara discloses all of the claim limitations except the lower wall and the front face form an obtuse angle, such that the lower wall is sloped rearwardly. Chang teaches a lower wall and a front face form an obtuse angle, such that the lower wall is sloped rearwardly (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the obtuse angle as taught by Chang to control the flow of fluid through the pocket structure. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 18, 19, 25, and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Henneberg in view of Mesiara, Lyon and Billingsley (US 2013/0333286).
Regarding claim 18, Henneberg discloses an earth wall system suitable for growing vegetation on its front face, comprising a wire mesh (31), the wire mesh having an opening (openings 30) in its front face; a pocket structure (5) that is located in the opening of the wire mesh, the pocket structure having sidewalls that define a front face and a pocket therein; vegetation that is located in the pocket structure; and an irrigation system (80, 81, 82) (Figs. 1, 3(a), 3(b), and 6; paragraphs 0008 - 0011, 0014, 0019, 0020, 0025, and 0026). Henneberg fails to disclose a pocket structure of claim 1; a reinforcement fabric having a portion that is vertical and proximate the wire mesh front face; and an irrigation head located above the pocket structure that is connected to irrigation tubing. Henneberg in view of Mesiara teaches a pocket structure of claim 1 (see rejection of claim 1 above). Lyon teaches a reinforcement fabric (fabric of which the bag of soil is composed) having a vertical face wrap portion that is proximate the wire mesh front face (the abstract teaches the fabric bag fills the planter module and since the planter module has a vertical front face the reinforcement fabric has a portion that is vertical and proximate the wire mesh front face); (paragraph 0034). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the reinforcement fabric as taught by Lyon to hold the soil or planting mix within the pocket structure. Lyon fails to teach an irrigation head located above the pocket structure that is connected to irrigation tubing. Billingsley teaches an irrigation head (outlet 145) located above a pocket structure that is connected to irrigation tubing (irrigation system 140 comprising a drip line) (Fig. 10; paragraph 0049). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the irrigation head as taught by Billingsley to control the distribution of water to the pocket structures. Given the apparatus as disclosed by Henneberg in view of Lyon and Billingsley, the method of claim 25 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 19, Henneberg fails to disclose the reinforcement fabric is a vertical secondary reinforcement fabric and the system further includes a horizontal primary reinforcement fabric, and the earth wall system is a vertical earth wall. Lyon teaches a horizontal primary reinforcement fabric (the abstract teaches the fabric bag fills the planter module and since the planter module has a horizontal bottom face, Lyon teaches a horizontal primary reinforcement fabric) and the earth wall is a vertical earth wall (Figs. 1 and 13; abstract). Examiner notes that the claim does not require the secondary reinforcement fabric from being separate and distinct from the primary reinforcement fabric. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the vertical secondary reinforcement fabric as taught by Lyon to hold the soil or planting mix within the pocket structure.
Regarding claim 27, Henneberg further discloses supplying water to the irrigation system such that water follows the drip channel (6) rearward towards a back of the pocket (Fig. 6; paragraph 0031).
Regarding claim 28, Henneberg further discloses the step of installing the pocket structure (5) includes installing the pocket structure on the backside of the wire mesh (31) (Figs. 1 and 2).
Regarding claim 29, Henneberg further discloses installing fill (substrate 9) behind the wire mesh units (31), and then repeating all the installing steps to form another row of the earth wall structure (Fig. 2; paragraphs 0006, 0007, and 0026).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Peleszezak (EP 2692225) in view of Henneberg, Mesiara, and Billingsley. Peleszezak discloses an earth wall system kit comprising L-shaped wire mesh units (L-shaped supporting elements 2), at least some of the wire mesh units oriented vertically and configured to bear a vertical load (Figs. 15, and 6; abstract). Peleszezak fails to disclose irrigation tubing, pocket structures of claim 1, and drip fittings that are packaged together on a pallet. Henneberg in view of Mesiara teaches pocket structures of claim 1 (see rejection of claim 1 above) and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pocket structure as disclosed above with the pocket structure as taught by Henneberg in view of Mesiara to provide a hook means to removably attach the pocket structure to the wire mesh and to provide a liquid receiver for receiving water from an irrigation system. Henneberg in view of Mesiara fails to teach irrigation tubing and drip fittings that are packaged together on a pallet. Billingsley teaches irrigation tubing (irrigation system 140 comprising a drip line) and drip fittings (outlets 145) (Fig. 10; paragraph 0049). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the irrigation head as taught by Billingsley to control the distribution of water to the pocket structures. Billingsley fails to teach a pallet. Examiner maintains the position that it is well known in the art to transport equipment on pallets and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above such that the various system components are packaged together on a pallet to provide a compact apparatus for holding and transporting the system components to an installation site.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Henneberg in view of Mesiara, Lyon and Billingsley as applied to claim 25 above, and further in view of Anderson et al. (US 5,947,643). Henneberg in view of Mesiara, Lyon and Billingsley discloses all of the claim limitations except installing fabric on a backside of the vertical face of the wire mesh units such that the pockets protrude through openings in the fabric. Anderson teaches installing fabric (soil retention fabric) on a backside of a vertical face of wire mesh units (Figs. 1 and 28) to retain soil behind the vertical face of the wire mesh units. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the step of installing fabric on a backside of a vertical face of wire mesh units to retain soil behind the vertical face of the wire mesh units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/12/2022